

	

		II

		109th CONGRESS

		2d Session

		S. 2499

		IN THE SENATE OF THE UNITED STATES

		

			April 4, 2006

			Mr. Kerry introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To provide for the expeditious disclosure of records

		  relevant to the life and assassination of Reverend Doctor Martin Luther King,

		  Jr.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Martin Luther King, Jr.,

			 Records Collection Act of 2006.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Findings and declarations.

					Sec. 3. Definitions.

					Sec. 4. Reverend Dr. Martin Luther King, Jr., Records

				Collection at the National Archives.

					Sec. 5. Review, identification, transmission to the National

				Archives, and public disclosure of related records by Government

				offices.

					Sec. 6. Postponement of public disclosure of

				records.

					Sec. 7. Establishment and powers of the Records Review

				Board.

					Sec. 8. Records Review Board personnel.

					Sec. 9. Review of records by the Records Review

				Board.

					Sec. 10. Disclosure of materials under seal of

				court.

					Sec. 11. Private right of action.

					Sec. 12. Rules of construction.

					Sec. 13. Termination of effect of Act.

					Sec. 14. Authorization of appropriations.

					Sec. 15. Records pending.

					Sec. 16. Whistleblower protection.

					Sec. 17. Severability.

				

			2.Findings and

			 declarations

			(a)Findings and

			 declarationsThe Congress

			 finds and declares that—

				(1)all Government

			 records related to the life and assassination of Reverend Dr. Martin Luther

			 King, Jr., should be preserved for historical and governmental purposes;

				(2)all Government

			 records concerning the life and assassination of Reverend Dr. Martin Luther

			 King, Jr., should carry a presumption of immediate disclosure, and all records

			 should be eventually disclosed to enable the public to become fully informed

			 about the history surrounding his life and assassination;

				(3)legislation is

			 necessary to create an enforceable, independent, and accountable process for

			 the public disclosure of such records;

				(4)legislation is

			 necessary because congressional records related to the life and assassination

			 of Reverend Dr. Martin Luther King, Jr., would not otherwise be subject to

			 public disclosure until at least the year 2028;

				(5)legislation is

			 necessary because the Freedom of Information Act, as implemented by the

			 executive branch, has prevented the timely public disclosure of records

			 relating to the life and assassination of Reverend Dr. Martin Luther King,

			 Jr.;

				(6)legislation is

			 necessary because Executive Order No. 12356, entitled National Security

			 Information, has eliminated the declassification and downgrading

			 schedules relating to classified information across government and has

			 prevented the timely public disclosure of records relating to the life and

			 assassination of Reverend Dr. Martin Luther King, Jr.;

				(7)legislation is

			 necessary because records relating to the life and assassination of Reverend

			 Dr. Martin Luther King, Jr., that were previously declassified and released to

			 the public are being reevaluated for reclassification; and

				(8)most of the records

			 related to the life and assassination of Reverend Dr. Martin Luther King, Jr.,

			 are almost 35 years old, and only in the rarest cases is there any legitimate

			 need for continued protection of such records.

				(b)PurposesThe

			 purposes of this Act are—

				(1)to

			 provide for the creation of the Reverend Dr. Martin Luther King, Jr., Records

			 Collection at the National Archives; and

				(2)to require the

			 expeditious public transmission to the Archivist and public disclosure

			 (including by electronic means) of such records.

				3.DefinitionsIn this Act, the following definitions

			 apply:

			(1)The term

			 Archivist means the Archivist of the United States.

			(2)The term

			 related record includes all records, public and private,

			 regardless of how labeled or identified, that document, describe, report on,

			 analyze or interpret activities, persons, or events reasonably related to the

			 life and assassination of Dr. Martin Luther King, Jr., and investigations of or

			 inquiries into his life or death, including a record—

				(A)that was created

			 or made available for use by, obtained by, or otherwise came into the

			 possession of—

					(i)the

			 Commission on Central Intelligence Agency Activities Within the United States

			 (the Rockefeller Commission);

					(ii)the

			 Senate Select Committee to Study Governmental Operations with Respect to

			 Intelligence Activities (the Church Committee);

					(iii)the Select

			 Committee on Assassinations (the House Assassinations Committee)

			 of the House of Representatives;

					(iv)the

			 Select Committee on Intelligence (the Pike Committee) of the

			 House of Representatives;

					(v)the

			 Library of Congress;

					(vi)the

			 National Archives;

					(vii)any Presidential

			 library;

					(viii)any Executive

			 agency;

					(ix)any

			 independent agency;

					(x)any

			 Government office;

					(xi)any

			 State or local law enforcement office that provided support or assistance or

			 performed work in connection with a Federal inquiry into the life and

			 assassination of Reverend Dr. Martin Luther King, Jr.; or

					(xii)any donated deed

			 or gift; or

					(B)that is any of the

			 following:

					(i)A

			 record created in the course of a Federal, State, or local governmental

			 investigation that is no longer in possession of the Federal, State, or local

			 government.

					(ii)A

			 record located at, or under the control of—

						(I)record

			 repositories and archives of a Federal, State, or local government;

						(II)record

			 repositories and archives of a university, library, historical society, or

			 similar organization;

						(III)an individual

			 who possesses the record by virtue of service with a Government office;

						(IV)a person,

			 including an individual or corporation, who obtained such record from

			 Government sources or individuals identified in this Act; or

						(V)a

			 person, including an individual or corporation, who created or has obtained

			 such record from sources other than those identified in this clause.

						(iii)A

			 record of a Federal or State criminal or civil court, including a record under

			 seal released in accordance with section 10.

					(iv)A

			 record generated by a foreign government.

					(v)A

			 record in possession of a contractor of the Federal Government.

					(vi)All

			 records collected by or segregated by all Federal, State, and local government

			 agencies in conjunction with any investigation or analysis of or inquiry into

			 the life and assassination of Dr. Martin Luther King, Jr., including any

			 intra-agency investigation or analysis, any interagency communications, any

			 request by the Select Committee on Assassinations of the House of

			 Representatives to collect documents and other materials, or any intra-agency

			 collection or segregation of documents and other materials regarding the life

			 and assassination of Dr. Martin Luther King, Jr.

					(vii)All documents

			 used by Government offices and agencies during their declassification review of

			 related records as well as all other documents, indices, and other material,

			 including but not limited to those that disclose cryptonyms, code names, or

			 other identifiers that appear in related records that would reasonably

			 constitute a related record or would assist in the identification, evaluation,

			 or interpretation of a related record, including—

						(I)with respect to

			 records that are identified with respect to a particular person, all records

			 relating to that person that use or reflect the true name or any other name,

			 pseudonym, codeword, symbol, number, cryptonym, or alias used to identify that

			 person;

						(II)with respect to

			 records that are identified with respect to a particular operation or program,

			 all records pertaining to that program by any other name, pseudonym, codeword,

			 symbol, number, or cryptonym; and

						(III)any other record

			 that does not fall within the scope of a related record as described in the

			 Act, but which has the potential to enhance, enrich, and broaden the historical

			 record of the life and death of Dr. Martin Luther King, Jr.

						(3)The term

			 Collection means the Reverend Dr. Martin Luther King, Jr., Records

			 Collection established under section 4.

			(4)The term

			 Executive agency means an Executive agency as defined in

			 subsection 552(f) of title 5, United States Code, and includes any Executive

			 department, military department, Government corporation, Government controlled

			 corporation, or other establishment in the executive branch of the Government,

			 including the Executive Office of the President, or any independent regulatory

			 agency.

			(5)The term

			 Government office includes—

				(A)all current, past,

			 and former departments, agencies, offices, divisions, foreign offices, bureaus,

			 and deliberative bodies of any Federal, State, or local government and includes

			 all inter- or intra-agency working groups, committees, and meetings that

			 possess or created records relating to the life and assassination of Dr. Martin

			 Luther King, Jr.; and

				(B)any office of the

			 Federal Government that has possession or control of related records,

			 including—

					(i)the

			 House Committee on Administration with regard to the Select Committee on

			 Assassinations of the records of the House of Representatives;

					(ii)the

			 Select Committee on Intelligence of the Senate with regard to records of the

			 Senate Select Committee to Study Governmental Operations with Respect to

			 Intelligence Activities and other related records;

					(iii)the Library of

			 Congress;

					(iv)the

			 National Archives as custodian of related records that it has obtained or

			 possesses, including the Commission on Central Intelligence Agency Activities

			 in the United States; and

					(v)any

			 other executive branch office or agency, and any independent agency.

					(6)The term

			 identification aid means the written description prepared by the

			 Archivist for each record as required by section 4.

			(7)The term

			 National Archives means the National Archives and all components

			 thereof, including Presidential archival depositories established under section

			 2112 of title 44, United States Code.

			(8)The term

			 official investigation means the reviews of the activities or

			 assassination of Reverend Dr. Martin Luther King, Jr., conducted by any

			 Presidential commission, any authorized congressional committee, and any

			 Government agency either independently, at the request of any Presidential

			 commission or congressional committee, or at the request of any Government

			 official.

			(9)The term

			 originating body means the Executive agency, government

			 commission, congressional committee, or other governmental entity that created

			 a record or particular information within a record.

			(10)The term

			 public interest means the compelling interest in the prompt public

			 disclosure of related records for historical and governmental purposes and for

			 the purpose of fully informing the American people about the history

			 surrounding the life and assassination of Reverend Dr. Martin Luther King,

			 Jr.

			(11)The term

			 record includes a book, paper, map, photograph, sound or video

			 recording, machine readable material, computerized, digitized, or electronic

			 information, regardless of the medium on which it is stored, or other

			 documentary material or physical evidence or artifact regardless of its

			 physical form or characteristics.

			(12)The term

			 Review Board means the Records Review Board established by section

			 7.

			(13)The term

			 third agency means a Government agency that originated a related

			 record that is in the possession of another agency.

			4.Reverend Dr.

			 Martin Luther King, Jr., Records Collection at the National Archives

			(a)In

			 general(1)Not later than 60 days

			 after the date of enactment of this Act, the National Archives shall commence

			 establishment of a collection of records to be known as the Reverend Dr.

			 Martin Luther King, Jr., Records Collection. In so doing, the Archivist

			 shall ensure the physical integrity and original provenance of all records. The

			 Collection shall consist of originals or record copies of all Government

			 records relating to the life and assassination of Reverend Dr. Martin Luther

			 King, Jr., which shall be transmitted to the National Archives in accordance

			 with section 2107 of title 44, United States Code. The Archivist shall prepare

			 and publish a subject guidebook and index to the collection, including the

			 central directory described in paragraph (2)(B), which shall be available to

			 the public and searchable electronically.

				(2)The Collection shall include—

					(A)all related records—

						(i)that have been transmitted to the

			 National Archives or disclosed to the public in an unredacted form prior to the

			 date of enactment of this Act, or were so transmitted or disclosed and

			 reclassified prior to such date of enactment;

						(ii)that are required to be

			 transmitted to the National Archives;

						(iii)the disclosure of which is

			 postponed under this Act; or

						(iv)that meets the definition of a

			 related record discovered after termination of the existence of the Records

			 Review Board;

						(B)a central directory comprised of

			 identification aids created for each record transmitted to the Archivist under

			 section 5; and

					(C)all Review Board records as required

			 by this Act.

					(b)Use of secondary

			 location for portion of Collection

				(1)In

			 generalThe Archivist shall enter into an agreement with an

			 entity outside the National Archives for the establishment of a secondary

			 location for copies of such portion of the Collection as the Archivist

			 considers appropriate.

				(2)Process for

			 entering into agreementThe Archivist shall enter into an

			 agreement under this subsection through the solicitation of proposals from

			 public and private institutions of higher education, research institutions,

			 museums, and other archival institutions.

				(3)Criteria for

			 selectionIn selecting from the proposals submitted under

			 paragraph (2), the Archivist shall give preference to an entity—

					(A)with a proven

			 record of archival collecting;

					(B)which will provide

			 a maximum level of public access to copies of the portion of the Collection

			 involved; and

					(C)which will

			 encourage continuing study and education regarding the life and assassination

			 of Dr. Reverend Martin Luther King, Jr.

					(4)Treatment of

			 Collection at secondary locationThe copies of the portion of the

			 Collection maintained at the secondary location pursuant to this subsection,

			 and the entity responsible for maintaining such copies of the collection under

			 the agreement under this subsection, shall be subject to the same terms,

			 conditions, and requirements as apply under this Act to the portion of the

			 Collection maintained at the National Archives and the Archivist.

				(c)Availability of

			 Collection at Archives and electronicallyEach item in the

			 Collection (as described in subsection (a)(2)), other than an artifact or a

			 record the disclosure of which is postponed under this Act, shall be available

			 to the public for inspection and copying at the National Archives and through

			 an electronic format within 30 days after its transmission to the National

			 Archives.

			(d)Fees for

			 copyingThe Archivist shall—

				(1)charge fees for

			 copying such records; and

				(2)grant waivers of

			 such fees pursuant to the standards established by section 552(a)(4) of title

			 5, United States Code.

				(e)Additional

			 requirements(1)The Collection shall be

			 preserved, protected, archived, and made available to the public at the

			 National Archives.

				(2)Whenever artifacts are included in

			 the Collection, it shall be sufficient to comply with this Act if the public is

			 provided with access to photographs, drawings, or similar materials depicting

			 the artifacts. Additional display, examination, or testing by the public of

			 artifacts in the Collection shall occur if there is a reasonable claim that

			 such examination or testing will reveal aspects of the artifact that cannot be

			 determined from such photographs or depictions, and shall occur under the terms

			 and conditions established by the National Archives to ensure their

			 preservation and protection for prosperity.

				(3)The National Archives, in

			 consultation with its Information Security Oversight Office, shall ensure the

			 security of the records in the Collection that qualify for postponement of

			 public disclosure pursuant to section 6.

				(f)OversightThe

			 Committee on Government Reform of the House of Representatives and the

			 Committee on Homeland Security and Governmental Affairs of the Senate shall

			 have continuing oversight jurisdiction with respect to the Collection and shall

			 conduct biannual hearings, up to and including the final Archivist

			 determination.

			5.Review,

			 identification, transmission to the National Archives, and public disclosure of

			 related records by Government offices

			(a)In

			 general

				(1)Preparation for

			 reviewAs soon as practicable after the date of enactment of this

			 Act, each Government office shall identify and organize its records relating to

			 the life and assassination of Reverend Dr. Martin Luther King, Jr., and prepare

			 them for transmission to the Archivist for inclusion in the Collection.

				(2)Determination of

			 use of originals or copies

					(A)For purposes of

			 determining whether originals or copies of related records are to be made part

			 of the Collection established under this Act, the following shall apply:

						(i)In

			 the case of papers, maps, and other documentary materials, the Review Board may

			 determine that record copies of Government records, either the signed original,

			 original production, or a reproduction that has been treated as the official

			 record maintained to chronicle government functions or activities may be placed

			 in the Collection.

						(ii)In

			 the case of other papers, maps, and other documentary material, the Review

			 Board may determine that a true and accurate copy of a record in lieu of the

			 original may be placed in the Collection.

						(iii)In

			 the case of photographs, the original negative, whenever available (otherwise

			 the nearest generation print that is a true and accurate copy), may be placed

			 in the Collection.

						(iv)In

			 the case of motion pictures, the camera original, whenever available (otherwise

			 the earliest generation print that is a true and accurate copy) may be placed

			 in the Collection.

						(v)In

			 the case of sound and video recordings, the original recording, whenever

			 available (otherwise the earliest generation copy that is a true and accurate

			 copy) may be placed in the Collection.

						(vi)In

			 the case of machine-readable information, a true and accurate copy of the

			 original (duplicating all information contained in the original and in a format

			 that permits retrieval of the information) may be placed in the

			 Collection.

						(vii)In

			 the case of artifacts, the original objects themselves shall be placed in the

			 Collection.

						(B)To the extent

			 records from foreign governments are included in the Collection, copies of the

			 original records shall be sufficient for inclusion in the Collection.

					(C)In cases where a

			 copy, as defined in subparagraph (D), is authorized by the Review Board to be

			 included in the Collection, the Review Board may require that a copy be

			 certified if, in its discretion, it determines a certification to be necessary

			 to ensure the integrity of the Collection. In cases where an original, as

			 defined in subparagraph (A), is required for inclusion in the Collection, the

			 Review Board may, at its discretion, accept the best available copy. In such

			 cases that records included in the Collection, whether originals or copies,

			 contain illegible portions, such records shall have attached thereto a

			 certified transcription of the illegible language to the extent

			 practicable.

					(D)For purposes of

			 implementing this Act, the term copy means true and accurate

			 photocopy duplication by a means appropriate to the medium of the original

			 record that preserves and displays the integrity of the record and the

			 information contained in it.

					(E)Nothing in this

			 paragraph shall be interpreted to suggest that additional copies of any related

			 records contained in the Collection are not also related records that, at the

			 Review Board’s discretion, may also be placed in the Collection.

					(F)Nothing in this

			 paragraph shall be interpreted to prevent or to preclude copies of any

			 electronic related records from being reformatted electronically in order to

			 conform to different hardware or software requirements of audiovisual or

			 machine readable formats if such is the professional judgment of the National

			 Archives.

					(3)Related

			 recordsIn carrying out this section, a Government office may not

			 destroy, alter, or mutilate in any way a related record.

				(4)Prior

			 disclosure

					(A)Except as provided

			 in subparagraph (B), in carrying out this section, a Government office may not

			 withhold, redact, postpone for public disclosure, or reclassify a related

			 record that was made available or disclosed to the public prior to the date of

			 enactment of this Act.

					(B)For purposes of

			 subparagraph (A), a Government office may withhold names or identifies,

			 consistent with the requirements of section 6, in a related record created by a

			 person or entity outside government.

					(b)Custody of

			 related records pending reviewDuring the review by a Government

			 office and pending review activity by the Review Board, the Government office

			 shall retain custody of its related records for purposes of preservation,

			 security, and efficiency, unless—

				(1)the Review Board

			 requires the physical transfer of records for purposes of conducting an

			 independent and impartial review;

				(2)transfer is

			 necessary for an administrative hearing or other Review Board function;

				(3)it is a third

			 agency record described in subsection (c)(2)(C); or

				(4)any other records

			 are transferred to the Archives for public disclosure.

				(c)Review

				(1)In

			 generalNot later than 180 days after the date of enactment of

			 this Act, each Government office shall review each related record in its

			 custody or possession in accordance with paragraph (2).

				(2)Related

			 recordsIn carrying out paragraph (1), a Government office

			 shall—

					(A)determine which of

			 its records are related records;

					(B)determine which of

			 its related records have been officially disclosed or publicly available in a

			 complete and unredacted form;

					(C)(i)determine which of its

			 related records, or particular information contained in such a record, was

			 created by a third agency or by another Government office; and

						(ii)transmit to a third agency or

			 other Government office those records, or particular information contained in

			 those records, or complete and accurate copies thereof;

						(D)(i)determine whether its

			 related records or particular information in related records are covered by the

			 standards for postponement of public disclosure under this Act; and

						(ii)specify on the identification aid

			 required by subsection (d) the applicable postponement provision contained in

			 section 6;

						(E)organize and make

			 available to the Review Board all related records identified under subparagraph

			 (D) the public disclosure of which in whole or in part may be postponed under

			 this Act;

					(F)organize and make

			 available to the Review Board any record concerning which the office has any

			 uncertainty as to whether the record is a related record governed by this

			 Act;

					(G)give priority

			 to—

						(i)the

			 identification, review, and transmission of all related records publicly

			 available or disclosed as of the date of enactment of this Act in a redacted or

			 edited form; and

						(ii)the

			 identification, review, and transmission, under the standards for postponement

			 set forth in this Act, of related records that on the date of enactment of this

			 Act are the subject of litigation under section 552 of title 5, United States

			 Code; and

						(H)make available to

			 the Review Board any additional information and records that the Review Board

			 has reason to believe it requires for conducting a review under this Act,

			 including the following:

						(i)All

			 training manuals, instructional materials and guidelines created or used by the

			 Government office in furtherance of its review of related records.

						(ii)All

			 records, lists, and documents describing the procedure by which the office

			 identified or selected related records for review.

						(iii)Organizational

			 charts of the office.

						(iv)Records necessary

			 and sufficient to describe the office’s—

							(I)records policies

			 and schedules;

							(II)filing systems

			 and organization;

							(III)storage

			 facilities and locations;

							(IV)indexing symbols,

			 marks, codes, instructions, guidelines, methods, and procedures; and

							(V)search methods and

			 procedures used in the performance of the duties of the office under this

			 Act.

							(v)Reclassification

			 to a higher level, transfer, destruction, or other information (e.g., theft)

			 regarding the status of related records.

						(3)Archival

			 depositoriesThe Director of each archival depository established

			 under section 2112 of title 44, United States Code, shall have as a priority

			 the expedited review for public disclosure of related records in the possession

			 and custody of the depository, and shall make such records available to the

			 Review Board as required by this Act.

				(d)Identification

			 aids

				(1)In

			 general

					(A)Standard

			 formNot later than 45 days after the date of enactment of this

			 Act, the Archivist, in consultation with the appropriate Government offices,

			 shall prepare and make available to all Government offices a standard form of

			 identification or finding aid for use with each related record subject to

			 review under this Act.

					(B)Uniform

			 systemThe Archivist shall ensure that the identification aid

			 program is established in such a manner as to result in the creation of a

			 uniform system of electronic records by Government offices that are compatible

			 with each other and which shall be made publicly available and searchable

			 electronically.

					(2)Printed

			 copiesUpon completion of an identification aid by the Archivist,

			 a Government office shall—

					(A)attach a printed

			 copy to the record it describes;

					(B)transmit to the

			 Review Board a printed copy; and

					(C)attach a printed

			 copy to each related record it describes when it is transmitted to the

			 Archivist.

					(3)Publicly

			 available recordsRelated records which are in the possession of

			 the National Archives on the date of enactment of this Act, and which have been

			 publicly available in their entirety without redaction, shall be made available

			 in the Collection without any additional review by the Review Board or another

			 authorized office under this Act.

				(e)Transmission to

			 the National ArchivesEach Government office shall—

				(1)transmit to the

			 Archivist, and make immediately available to the public, all related records

			 that can be publicly disclosed, including those that are publicly available on

			 the date of enactment of this Act, without any redaction, adjustment, or

			 withholding under the standards of this Act; and

				(2)transmit to the

			 Archivist upon approval for postponement by the Review Board or upon completion

			 of other action authorized by this Act, all related records the public

			 disclosure of which has been postponed, in whole or in part, under the

			 standards of this Act, to become part of the protected Collection.

				(f)Record

			 availabilityExecutive branch agencies shall—

				(1)charge fees for

			 copying related records;

				(2)grant waivers of

			 such fees pursuant to the standards established by section 552(a)(4) of title

			 5, United States Code;

				(3)permit, when not

			 deemed a risk by the Board, the use of personal copying devices, including, but

			 not limited to portable scanners, digital cameras, and the like; and

				(4)make available to

			 the public electronic versions of related records, identification aids, and

			 indexes.

				6.Postponement of

			 public disclosure of records

			(a)Grounds for

			 postponementDisclosure of

			 related records or particular information in related records to the public may

			 be postponed subject to the limitations of this Act if there is clear and

			 convincing evidence that—

				(1)the threat, as of

			 the time the postponement decision is made, to the military defense,

			 intelligence operations, or conduct of foreign relations of the United States

			 posed by the public disclosure of the related record is of such gravity that it

			 outweighs the public interest, and such public disclosure would reveal—

					(A)a living

			 intelligence agent whose identity currently requires protection;

					(B)an intelligence

			 source or method which is currently utilized, or reasonably expected to be

			 utilized, by the United States Government and which has not been officially

			 disclosed, the disclosure of which would interfere with the conduct of

			 intelligence activities; or

					(C)any other matter

			 currently relating to the military defense, intelligence operations, or conduct

			 of foreign relations of the United States, the disclosure of which would

			 demonstrably impair the national security of the United States;

					(2)the public

			 disclosure of the related record would reveal the name or identity of a living

			 person who provided confidential information to the United States and would

			 pose a substantial risk of harm to that person;

				(3)the public

			 disclosure of the related record could reasonably be expected to constitute an

			 unwarranted invasion of a living person’s personal privacy, and that invasion

			 of privacy is so substantial that it outweighs the public interest; or

				(4)the public

			 disclosure of the related record would compromise the existence of an

			 understanding of confidentiality currently requiring protection between a

			 Government agent and a living cooperating individual or a foreign government,

			 and public disclosure would be so harmful that it outweighs the public

			 interest.

				(b)Custody of

			 postponed related recordsA related record the public disclosure

			 of which has been postponed shall, pending transmission to the Archivist, be

			 held for reasons of security and preservation by the originating body until

			 such time as the information security program has been established at the

			 National Archives as required by section 4(e)(2).

			(c)Annual review of

			 postponed related records(1)All postponed or

			 redacted records shall be reviewed annually by the originating agency and the

			 Archivist consistent with the recommendations of the Review Board under section

			 9(c)(3)(B).

				(2)An annual review shall address the

			 public disclosure of additional related records in the Collection. Any related

			 records discovered since the preceding annual review in possession of any

			 Federal, State, or local agency, Government office, organization, or person

			 shall be added to the Collection, and the annual review also shall address the

			 public disclosure of such records under the standard of this Act.

				(3)All postponed related records

			 determined to require continued postponement shall require an unclassified

			 written description of the record and the reason for such continued

			 postponement. Such description shall be provided to the Archivist and published

			 in the Federal Register upon determination.

				(4)The annual review of postponed

			 related records shall serve to downgrade and declassify security classified

			 information and implement the presumption of release required by section

			 15.

				(d)Requirement to

			 disclose postponed recordsEach related record shall be publicly

			 disclosed in full, and available in the Collection no later than 1 year after

			 the termination of the Review Board or the date that is 8 years after the date

			 of enactment of this Act, whichever is earlier, unless the President certifies,

			 as required by this Act, that continued postponement is made necessary

			 by—

				(1)a

			 current and identifiable harm to the military defense, intelligence operations,

			 law enforcement, or conduct of foreign relations; and

				(2)the identifiable

			 harm is of such gravity that it outweighs the public interest in

			 disclosure.

				7.Establishment and

			 powers of the Records Review Board

			(a)EstablishmentThere

			 is established as an independent agency a board to be known as the

			 Martin Luther King Records Review Board.

			(b)Appointment

				(1)Five

			 membersThe President, by and with the advice and consent of the

			 Senate, shall appoint, without regard to political affiliation, 5 citizens to

			 serve as members of the Review Board to ensure and facilitate the review,

			 transmission to the Archivist, and public disclosure of Government records

			 related to the life and assassination of Reverend Dr. Martin Luther King,

			 Jr.

				(2)Three alternate

			 membersThe President shall appoint, without regard to political

			 affiliation, 3 citizens to serve as alternate members of the Review Board in

			 the case of a vacancy. The appointments shall be made at the same time members

			 under paragraph (1) are nominated.

				(3)NominationsThe

			 President shall make nominations to the Review Board not later than 90 calendar

			 days after the date of enactment of this Act.

				(4)Additional

			 nominationsIf the Senate votes not to confirm a nomination to

			 the Review Board, the President shall make an additional nomination not later

			 than 30 days thereafter.

				(5)Recommendations(A)The President shall make

			 nominations to the Review Board after considering persons recommended by the

			 Society of American Archivists, the National Bar Association, the Black Caucus

			 of the American Library Association, Inc., and the National Conference of Black

			 Political Scientists.

					(B)If an organization described in

			 subparagraph (A) does not recommend at least 2 nominees meeting the

			 qualifications stated in paragraph (6) by the date that is 45 days after the

			 date of enactment of this Act, the President shall consider for nomination the

			 persons recommended by the other organizations described in subparagraph

			 (A).

					(C)The President may request an

			 organization described in subparagraph (A) to submit additional

			 nominations.

					(6)NominationsPersons

			 nominated to the Review Board—

					(A)shall be impartial

			 private citizens, none of whom is presently employed by any branch of the

			 Government, none of whom shall have had any previous involvement with any

			 official investigation or inquiry into the life or death of Dr. Martin Luther

			 King, Jr., conducted by a Federal, State, or local government, and none of whom

			 shall have been previously employed by any Federal intelligence or law

			 enforcement agency, relating to the life or assassination of Reverend Dr.

			 Martin Luther King, Jr.;

					(B)shall be

			 distinguished persons of high national professional reputation in their

			 respective fields who are capable of exercising the independent and objective

			 judgment necessary to the fulfillment of their role in ensuring and

			 facilitating the review, transmission to the public, and public disclosure of

			 records related to the life and assassination of Dr. Reverend Martin Luther

			 King, Jr., and who possess an appreciation of the value of such material to the

			 public, scholars, and government; and

					(C)shall include at

			 least 1 professional historian, 1 attorney, 1 researcher, and 1 representative

			 of the civil rights community.

					(c)Security

			 clearances(1)All Review Board

			 nominees shall be granted the necessary security clearances in an accelerated

			 manner, commensurate with that of other executive nominations, subject to the

			 standard procedures for granting such clearances.

				(2)All nominees shall qualify for the

			 necessary security clearance prior to being considered for confirmation by the

			 Committee on Homeland Security and Governmental Affairs of the Senate.

				(d)Confirmation

			 hearings(1)The Committee on

			 Homeland Security and Governmental Affairs of the Senate shall hold

			 confirmation hearings within 30 days in which the Senate is in session after

			 the nomination of 3 Review Board members.

				(2)The Committee on Homeland Security

			 and Governmental Affairs shall vote on the nominations within 14 days in which

			 the Senate is in session after the confirmation hearings, and shall report its

			 results to the full Senate immediately.

				(3)The Senate shall vote on each nominee

			 to confirm or reject within 14 days in which the Senate is in session after

			 reported by the Committee on Homeland Security and Governmental Affairs.

				(e)VacancyA

			 vacancy on the Review Board shall be filled in the same manner as specified for

			 original appointment within 30 days of the occurrence of the vacancy.

			 Nominations for a vacancy shall be made from among the alternate members

			 appointed under subsection (b)(2).

			(f)ChairpersonThe

			 Members of the Review Board shall elect one of its members as chairperson at

			 its initial meeting.

			(g)Removal of

			 Review Board member

				(1)In

			 generalNo member of the Review Board shall be removed from

			 office, other than—

					(A)by impeachment and

			 conviction; or

					(B)by the action of

			 the President for inefficiency, neglect of duty, malfeasance in office,

			 physical disability, mental incapacity, failure to meet or falsification of any

			 qualifications under subsection (b)(6), or any other condition that

			 substantially impairs the performance of the member’s duties.

					(2)Report

					(A)Facts and

			 groundsIf a member of the Review Board is removed from office,

			 and that removal is by the President, not later than 10 days after the removal

			 the President shall submit to the Committee on Government Reform of the House

			 of Representatives and the Committee on Homeland Security and Governmental

			 Affairs of the Senate a report specifying the facts found and the grounds for

			 the removal.

					(B)PublicationThe

			 President shall publish in the Federal Register a report submitted under

			 subparagraph (A), except that the President may, if necessary to protect the

			 rights of a person named in the report or to prevent undue interference with

			 any pending prosecution, postpone or refrain from publishing any or all of the

			 report until the completion of such pending cases or pursuant to privacy

			 protection requirements in law.

					(3)Judicial

			 review

					(A)Civil

			 actionA member of the Review Board removed from office may

			 obtain judicial review of the removal in a civil action commenced in the United

			 States District Court for the District of Columbia.

					(B)ReinstatementThe

			 member may be reinstated or granted other appropriate relief by order of the

			 court.

					(h)Compensation of

			 members(1)A

			 member of the Review Board shall be compensated at a rate equal to the daily

			 equivalent of the annual rate of basic pay prescribed for level IV of the

			 Executive Schedule under section 5315 of title 5, United States Code, for each

			 day (including travel time) during which the member is engaged in the

			 performance of the duties of the Review Board.

				(2)A member of the Review Board shall be

			 allowed reasonable travel expenses, including per diem in lieu of subsistence,

			 at rates for employees of agencies under subchapter I of chapter 57 of title 5,

			 United States Code, while away from the member’s home or regular place of

			 business in the performance of services for the Review Board.

				(i)Duties of the

			 Review BoardThe Review Board shall carry out sections 9 and 10

			 of this Act and any other duties of the Board as specified in this Act.

			(j)Powers

				(1)In

			 generalThe Review Board shall have the authority to act in a

			 manner prescribed under this Act including authority to—

					(A)direct Government

			 offices to complete identification aids and organize related records;

					(B)direct Government

			 offices to transmit to the Archivist related records as required under this

			 Act, including segregable portions of related records, and substitutes and

			 summaries of related records that can be publicly disclosed to the fullest

			 extent;

					(C)(i)obtain access to related

			 records that have been identified and organized by a Government office;

						(ii)direct a Government office to make

			 available to the Review Board, and if necessary investigate the facts

			 surrounding, additional information, records, or testimony from individuals,

			 which the Review Board has reason to believe is required to fulfill its

			 functions and responsibilities under this Act; and

						(iii)request the Attorney General to

			 subpoena private persons and State and Federal employees to compel testimony,

			 records, and other information relevant to its responsibilities under this

			 Act;

						(D)require any

			 Government office to account in writing for the previous destruction of any

			 records relating to the life or assassination of Reverend Dr. Martin Luther

			 King, Jr.;

					(E)receive

			 information from the public regarding the identification and public disclosure

			 of related records;

					(F)hold hearings,

			 administer oaths, and subpoena witnesses and documents;

					(G)use the Federal

			 Supply Service in the same manner and under the same conditions as other

			 departments and agencies of the United States;

					(H)use the United

			 States mails in the same manner and under the same conditions as other

			 departments and agencies of the United States; and

					(I)appoint within 30

			 days after the appointment of the Review Board an independent citizen advisory

			 committee, subject to the Federal Advisory Committee Act (5 U.S.C. App.), that

			 includes members of the civil rights community and the King family.

					(2)EnforcementA

			 subpoena issued under paragraph (1)(C)(iii) may be enforced by any appropriate

			 Federal court acting pursuant to a lawful request of the Review Board.

				(k)Witness

			 immunityThe Review Board shall be considered to be an agency of

			 the United States for purposes of section 6001 of title 18, United States

			 Code.

			(l)Oversight(1)The Committee on

			 Government Reform of the House of Representatives and the Committee on Homeland

			 Security and Governmental Affairs of the Senate shall have continuing oversight

			 jurisdiction with respect to the official conduct of the Review Board and the

			 disposition of postponed or newly discovered records after termination of the

			 Review Board, shall conduct periodic hearings on the conduct of the board not

			 less than every 2 years for a period ending 2 years after termination of the

			 Review Board or 1 year after the certification of the Archivist under section

			 13(b), and shall have access to any records held or created by the Review

			 Board.

				(2)The Review Board, all Federal

			 Government agencies, and the National Archives shall have the duty to cooperate

			 with the exercise of such oversight jurisdiction.

				(m)Support

			 servicesThe Administrator of the General Services Administration

			 shall provide administrative services for the Review Board on a reimbursable

			 basis.

			(n)Interpretive

			 regulationsThe Review Board may issue interpretive

			 regulations.

			(o)Termination and

			 winding up(1)The Review Board and the

			 terms of its members shall terminate not later than 5 years after the enactment

			 of this Act, except that the Review Board may, by majority vote, extend its

			 term for an additional 2-year period if it has not completed its work within

			 that 5-year period.

				(2)Upon its termination, the Review

			 Board shall submit reports to the President and the Congress including a

			 complete and accurate accounting of expenditures during its existence, and

			 shall complete all other reporting requirements under this Act.

				(3)Upon termination and winding up, the

			 Review Board shall transfer all of its records to the Archivist for inclusion

			 in the Collection, and no record of the Review Board shall be destroyed and

			 records created in the course of its duties will be released to the public

			 within 60 days of its termination.

				8.Records Review

			 Board personnel

			(a)Executive

			 Director

				(1)AppointmentNot

			 later than 45 days after the initial meeting of the Review Board, the Review

			 Board shall appoint one citizen, without regard to political affiliation, to

			 the position of Executive Director.

				(2)QualificationsThe

			 person appointed as Executive Director shall be a private citizen of integrity

			 and impartiality who is a distinguished professional and who is not a present

			 employee of any branch of the Government, has not previously been employed by

			 an intelligence agency, and has had no previous involvement with any official

			 investigation or inquiry relating to the life or assassination of Reverend Dr.

			 Martin Luther King, Jr.

				(3)Security

			 clearances

					(A)A candidate for

			 Executive Director shall be granted the necessary security clearances in an

			 accelerated manner subject to the standard procedures for granting such

			 clearances.

					(B)A candidate shall

			 qualify for the necessary security clearance prior to being approved by the

			 Review Board.

					(4)DutiesThe

			 Executive Director shall—

					(A)serve as principal

			 liaison to Government offices;

					(B)be responsible for

			 the administration and coordination of the Review Board’s review of

			 records;

					(C)be responsible for

			 the administration of all official activities conducted by the Review Board;

			 and

					(D)have no authority

			 to decide or determine whether any record should be disclosed to the public or

			 postponed for disclosure.

					(5)RemovalThe

			 Executive Director shall not be removed for reasons other than by a majority

			 vote of the Review Board for cause on the grounds of inefficiency, neglect of

			 duty, malfeasance in office, physical disability, mental incapacity, failure to

			 meet or falsification of any qualifications under paragraph (2), or any other

			 condition that substantially impairs the performance of the responsibilities of

			 the Executive Director or the staff of the Review Board.

				(b)Staff

				(1)In

			 generalThe Review Board, without regard to the provisions of

			 title 5, United States Code, governing appointments in the competitive service

			 and without regard to the provisions of chapter 51 and chapter 53 of that title

			 relating to classification and General Service pay rates, may appoint and

			 terminate additional personnel as are necessary to enable the Review Board and

			 its Executive Director to perform its duties.

				(2)QualificationsA

			 person appointed to the staff of the Review Board shall be a private citizen of

			 integrity and impartiality who is not a present employee of any branch of the

			 Government, has not previously been in the employ of any intelligence agency,

			 and who has had no previous involvement with any official investigation or

			 inquiry relating to the life or assassination of Reverend Dr. Martin Luther

			 King, Jr.

				(3)Security

			 clearances

					(A)AccelerationA

			 candidate for staff shall be granted the necessary security clearances in an

			 accelerated manner subject to the standard procedures for granting such

			 clearances.

					(B)Conditional

			 employment(i)The Review Board may

			 offer conditional employment to a candidate for a staff position pending the

			 completion of security background investigations. During the pendency of such

			 investigations, the Review Board shall ensure that any such employee does not

			 have access to, or responsibility involving, classified or otherwise restricted

			 related record materials.

						(ii)If a person hired on a conditional

			 basis under clause (i) is denied other otherwise does not qualify for all

			 security clearances necessary to carry out the responsibilities of the position

			 for which conditional employment has been offered, the Review Board shall

			 immediately terminate the person’s employment.

						(c)CompensationSubject

			 to such rules as may be adopted by the Review Board, the chairperson, without

			 regard to the provisions of title 5, United States Code, governing appointments

			 in the competitive service and without regard to the provisions of chapter 51

			 and chapter 53 of that title relating to classification and General Service pay

			 rates, may—

				(1)appoint an

			 Executive Director, who shall be paid at a rate not to exceed the rate of basic

			 pay for level V of the Executive Schedule; and

				(2)appoint and fix

			 compensation of such other personnel as may be necessary to carry out this

			 Act.

				(d)Security clearance

			 requiredAn individual employed in any position by the Review

			 Board (including an individual appointed as Executive Director) shall be

			 required to qualify for any necessary security clearance prior to taking office

			 in that position, but may be employed conditionally in accordance with

			 subsection (b)(3)(B) before qualifying for that clearance.

			9.Review of records

			 by the Records Review Board

			(a)Startup

			 requirementsThe Review Board shall—

				(1)not later than 90

			 days after the date of its appointment, publish a schedule for review of all

			 assassination records in the Federal Register; and

				(2)not later than 180

			 days after the date of its appointment, begin its review of related records

			 under this Act.

				(b)Determinations

			 of the Review Board relating to public disclosure and postponement

				(1)TransmittalThe

			 Review Board shall direct that all related records be transmitted to the

			 Archivist and disclosed to the public in the Collection in the absence of clear

			 and convincing evidence that—

					(A)a Government

			 record is not a related record; or

					(B)a Government

			 record or particular information within a related record qualifies for

			 postponement of public disclosure under this Act.

					(2)Notice of related

			 record designation

					(A)In determining to

			 designate related records, the Review Board must determine that the record or

			 group of records will more likely than not enhance, enrich, and broaden the

			 historical record of the life and assassination of Dr. Martin Luther King,

			 Jr.

					(B)A Notice or

			 Related Record Designation (NRRD) shall be the mechanism for the Review Board

			 to announce publicly its determination that a record or group of records meets

			 the definition of related records.

					(3)Postponement

					(A)The Review Board

			 shall consider and render decisions on a determination by a Government office

			 to seek to postpone the disclosure of related records. In carrying out this

			 subparagraph, the Review Board shall—

						(i)consider and

			 render decisions on whether a record constitutes a related record;

						(ii)consider and

			 render decisions on whether a related record or particular information in a

			 record qualifies for postponement of disclosure under this Act; and

						(iii)in the case of a

			 related record that qualifies for such postponement, set specific conditions

			 and dates for public disclosure of the record, related to events or specific

			 dates when the reasons for postponement will end.

						(B)A related record

			 shall be released in its entirety except for portions specifically postponed

			 pursuant to the grounds for postponement of public disclosure of records

			 established in section 6(a), and no portion of any related record shall be

			 withheld from public disclosure solely on grounds of nonrelevance unless, in

			 the Review Board’s sole discretion, release of a part of a record is sufficient

			 to comply with the intent and purposes of this Act.

					(C)In approving

			 postponement of public disclosure of a related record, the Review Board shall

			 seek to—

						(i)provide for the

			 disclosure of segregable parts, substitutes, or summaries of such a record;

			 and

						(ii)determine, in

			 consultation with the originating body and consistent with the standards for

			 postponement under this Act, which of the following alternative forms of

			 disclosure shall be made by the originating body:

							(I)Any reasonably

			 segregable particular information in a related record.

							(II)A

			 substitute record for that information which is postponed.

							(III)A summary of a

			 related record.

							(4)ReportWith

			 respect to each related record or particular information in related records the

			 public disclosure of which is postponed pursuant to section 6, or for which

			 only substitutions or summaries have been disclosed to the public, the Review

			 Board shall create and transmit to the Archivist a report containing—

					(A)a description of

			 actions by the Review Board, the originating body, the President, or any

			 Government office (including a justification of any such action to postpone

			 disclosure of any record or part of any record) and of any official proceedings

			 conducted by the Review Board with regard to specific related records;

			 and

					(B)a statement of the

			 specific conditions and dates for the public disclosure of the record as set by

			 the Review Board under paragraph (3)(A)(iii).

					(5)Notice

					(A)In

			 generalFollowing its review and a determination that a related

			 record shall be publicly disclosed in the Collection or postponed for

			 disclosure and held in the protected Collection, the Review Board shall notify

			 the head of the originating body of its determination, publish a copy of the

			 determination in the Federal Register within 14 days after the determination is

			 made, and provide that the determination is searchable electronically.

					(B)Contemporaneous

			 notice to executive and legislative branchesContemporaneous

			 notice shall be made to the President for Review Board determinations regarding

			 executive branch related records, and to the oversight committees designated in

			 this Act in the case of legislative branch records. Such notice shall contain a

			 written unclassified justification for public disclosure or postponement of

			 disclosure, including an explanation of the application of any standards

			 contained in section 6.

					(c)Presidential

			 authority over Review Board determination

				(1)Public

			 disclosure or postponement of disclosureAfter the Review Board

			 has made a formal determination concerning the public disclosure or

			 postponement of disclosure of an executive branch related record or information

			 within such a record, or of any information contained in a related record,

			 obtained or developed solely within the executive branch, and upon a written

			 appeal to the President by the originating agency or third agency within 30

			 days after such determination, the President shall have the sole and

			 nondelegable authority to require the disclosure or postponement of such record

			 or information under the standards set forth in section 6, and the President

			 shall provide the Review Board with an unclassified written certification

			 specifying the President’s decision within 30 days after the Review Board’s

			 determination and notice to the executive branch agency as required under this

			 Act, stating the justification for the President’s decision, including the

			 applicable grounds for postponement under section 6, accompanied by a copy of

			 the identification aid required under section 4. If, after 30 days, the

			 President has not transmitted such written certification to the Review Board,

			 the Board may proceed according to its formal determination.

				(2)Annual

			 reviewAny executive branch related record postponed by the

			 President shall be subject to the requirements of annual review, downgrading

			 and declassification of classified information, and public disclosure in the

			 collection set forth in section 6.

				(3)Record of

			 Presidential postponementThe Review Board shall, upon its

			 receipt, publish in the Federal Register a copy of any unclassified written

			 certification, statement, and other materials transmitted by or on behalf of

			 the President with regard to postponement of related records and provide that

			 such copies are searchable electronically.

				(d)Notice to

			 publicEvery 30 calendar days, beginning on the date that is 60

			 calendar days after the date on which the Review Board first approves the

			 postponement of disclosure of a related record, the Review Board shall publish

			 in the Federal Register a notice that summarizes the postponements approved by

			 the Review Board or initiated by the President, the House of Representatives,

			 or the Senate, including a description of the subject, originating agency,

			 length or other physical description, and each ground for postponement that is

			 relied upon, and provide that the notice is searchable electronically.

			(e)Reports by the

			 Review Board(1)The Review Board shall

			 report its activities to the leadership of the Congress, the Committee on

			 Government Reform of the House of Representatives, the Committee on Homeland

			 Security and Governmental Affairs of the Senate, the President, the Archivist,

			 and the head of any Government office whose records have been the subject of

			 Review Board activity.

				(2)The first report shall be issued on

			 the date that is 1 year after the date of enactment of this Act, and subsequent

			 reports every 12 months thereafter until termination of the Review

			 Board.

				(3)A report under paragraph (1) shall

			 include the following information:

					(A)A financial report of the expenses for

			 all official activities and requirements of the Review Board and its

			 personnel.

					(B)The progress made on review,

			 transmission to the Archivist, and public disclosure of related records.

					(C)The estimated time and volume of

			 assassination records involved in the completion of the Review Board’s

			 performance under this Act.

					(D)Any special problems, including

			 requests and the level of cooperation of Government offices, with regard to the

			 ability of the Review Board to operate as required by this Act.

					(E)A record of review activities,

			 including a record of postponement decisions by the Review Board or other

			 related actions authorized by this Act, and a record of the volume of records

			 reviewed and postponed.

					(F)Suggestions and requests to Congress

			 for additional legislative authority needs.

					(G)An appendix containing copies of

			 reports of postponed records to the Archivist required under section 9(c)(3)

			 made since the date of the preceding report under this subsection.

					(H)Any recommendations made by the

			 citizens advisory committee appointed by the Review Board.

					(I)Any recommendations of the Review

			 Board.

					(4)At least 90 calendar days before

			 completing its work, the Review Board shall provide written notice to the

			 President and Congress of its intention to terminate its operations at a

			 specified date.

				10.Disclosure of

			 materials under seal of court

			(a)Requests to

			 Attorney General

				(1)Requests for

			 information or evidence under sealThe Review Board may request

			 the Attorney General—

					(A)to petition any

			 court in the United States or abroad to release any information or physical

			 evidence relevant to the life or assassination of Reverend Dr. Martin Luther

			 King, Jr., that is held under seal of the court; or

					(B)to subpoena any

			 such information or evidence if such information or evidence is no longer in

			 the possession of the Government.

					(2)Requests for

			 information under injunction of secrecy of a grand jury

					(A)The Review Board

			 may request the Attorney General to petition any court in the United States to

			 release any information relevant to the life or assassination of Reverend Dr.

			 Martin Luther King, Jr., that is held under the injunction of secrecy of a

			 grand jury.

					(B)A request for

			 disclosure of life or assassination materials under this Act shall be deemed to

			 constitute a showing of particularized need under Rule 6 of the Federal Rules

			 of Criminal Procedure.

					(b)Sense of

			 CongressIt is the sense of the Congress that—

				(1)the

			 Attorney General should assist the Review Board in good faith to unseal any

			 records that the Review Board determines to be relevant and held under seal by

			 a court or under the injunction of secrecy of a grand jury;

				(2)the Secretary of

			 State should contact any other foreign government that may hold information

			 relevant to the life and assassination of Reverend Dr. Martin Luther King, Jr.,

			 seek the disclosure of such information, and report on progress on these

			 matters to the Review Board in a timely fashion; and

				(3)all Executive

			 agencies should cooperate in full with the Review Board to seek the disclosure

			 of all information relevant to the life and assassination of Reverend Dr.

			 Martin Luther King, Jr., consistent with the public interest.

				11.Private right of

			 action

			(a)In

			 generalAny person who is aggrieved by a violation of this Act

			 may bring a civil action in an appropriate district court for declaratory or

			 injunctive relief with respect to the violation.

			(b)Attorney’s

			 feesIn a civil action under this section, the court may allow

			 the prevailing party (other than the United States) reasonable attorney fees,

			 including litigation expenses, and costs.

			12.Rules of

			 construction

			(a)Precedence over

			 other lawWhen this Act requires transmission of a record to the

			 Archivist or public disclosure, it shall take precedence over any other law

			 (except section 6103 of the Internal Revenue Code), judicial decision

			 construing such law, or common law doctrine that would otherwise prohibit such

			 transmission or disclosure.

			(b)Freedom of

			 Information ActNothing in this Act shall be construed to

			 eliminate or limit any right to file requests with any executive agency or seek

			 judicial review of the decisions pursuant to section 552 of title 5, United

			 States Code, except that any related record discovered after termination of the

			 Review Board shall be considered for postponement or public disclosure under

			 the standards of this Act, not such section 552.

			(c)Judicial

			 reviewNothing in this Act shall be construed to preclude

			 judicial review, under chapter 7 of title 5, United States Code, of final

			 actions taken or required to be taken under this Act.

			(d)Existing

			 authorityNothing in this Act revokes or limits the existing

			 authority of the President, any executive agency, the Senate, or the House of

			 Representatives, or any other entity of the Government to publicly disclose

			 records in its possession.

			(e)Rules of the

			 Senate and House of RepresentativesTo the extent that any

			 provision of this Act establishes a procedure to be followed in the Senate or

			 the House of Representatives, such provision is adopted—

				(1)as an exercise of

			 the rulemaking power of the Senate and House of Representatives, respectively,

			 and is deemed to be part of the rules of each House, respectively, but

			 applicable only with respect to the procedure to be followed in that House, and

			 it supersedes other rules only to the extent that it is inconsistent with such

			 rules; and

				(2)with full

			 recognition of the constitutional right of either House to change the rules (so

			 far as they relate to the procedure of that House) at any time, in the same

			 manner, and to the same extent as in the case of any other rule of that

			 House.

				13.Termination of

			 effect of Act

			(a)Provisions

			 pertaining to the Review BoardThe provisions of this Act that

			 pertain to the appointment and operation of the Review Board shall cease to be

			 effective when the Review Board and the terms of its members have terminated

			 pursuant to section 7(o).

			(b)Other

			 provisionsThe remaining provisions of this Act shall continue in

			 effect until such time as the Archivist certifies to the President and the

			 Congress that all assassination records, including any related record

			 subsequently discovered as described in section 6(c)(2), have been made

			 available to the public in accordance with this Act.

			14.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as are necessary to carry out this Act,

			 to remain available until expended.

		15.Records

			 pendingUpon termination of

			 the Review Board, all records that are still pending postponement

			 determinations shall be presumed to be available for release.

		16.Whistleblower

			 protectionAll members of the

			 Review Board staff, the Review Board, the National Archives, and all Federal

			 agencies covered under this Act shall treat relevant employees in accordance

			 with the provisions of chapter 23 of title 5, United States Code, prohibiting

			 certain personnel practices (commonly referred to as whistleblower protection

			 provisions), particularly relating to the disclosure of improper document

			 retention, release, and disclosure.

		17.SeverabilityIf any provision of this Act or the

			 application thereof to any person or circumstance is held invalid, the

			 remainder of this Act and the application of that provision to other persons

			 not similarly situated or to other circumstances shall not be affected by the

			 invalidation.

		

